UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7801



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


A. E. WILLIAMSON, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (3:06-cv-02363-HMH)


Submitted:   March 16, 2007                 Decided:   April 12, 2007


Before WILLIAMS, TRAXLER,* and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


A. E. Williamson, Jr., Appellant Pro Se.       Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




     *
      Judge Traxler was a member of the original panel but did not
participate in consideration of this case. The opinion is filed by
a quorum of the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

              A. E. Williamson, Jr., seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                  28

U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this standard by

demonstrating     that    reasonable     jurists     would   find      that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).               We have

independently reviewed the record and conclude that Williamson has

not made the requisite showing. Accordingly, although we grant his

motion to supplement his motion for a certificate of appealability,

we deny Williamson’s motion for a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.

                                                                       DISMISSED




                                      - 2 -